                                         Case 4:07-cv-05944-JST Document 5787 Filed 07/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: CATHODE RAY TUBE (CRT)                     Case No. 07-cv-05944-JST
                                         ANTITRUST LITIGATION
                                   8
                                                                                           ORDER AUTHOURIZING RETURN OF
                                   9     This Document Relates to:                         SETTLEMENT FUNDS
                                         INDIRECT PURCHASER ACTIONS FOR
                                  10     THE 22 STATES
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court hereby orders that a total of $29,000,000 from the Settlement Fund shall be
                                  14   returned to the Settling Defendants, as provided in the amended settlement agreements. See ECF
                                  15   No. 5587 at 17-18; ECF No. 5587-1 at 7-8, 13-14, 19-20, 25-26, 31-32, 38-39. Specifically, the
                                  16   Court orders the following return of funds: (1) $9,367,789.57 to be returned to Philips, see ECF
                                  17   No. 5587-1 at 7-8; (2) $3,747,115.83 to be returned to Panasonic, id. at 13-14; (3) $1,498,846.33
                                  18   to be returned to Hitachi, id. at 19-20; (4) $1,605,906.78 USD to be returned to Toshiba, id. 25-26;
                                  19   (5) $12,044,300.88 to be returned to Samsung SDI, id. at 31-32; (6) $736,040.61 to be returned to
                                  20   Thomson and TDA, id. at 38-39.
                                  21          IT IS SO ORDERED.
                                  22   Dated: July 13, 2020
                                                                                       ______________________________________
                                  23
                                                                                                     JON S. TIGAR
                                  24                                                           United States District Judge

                                  25

                                  26

                                  27
                                  28
